NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL MORE,                                   No. 19-16808

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00626-DGC-
                                                CDB
 v.

LAURENCE ENDE, Nurse Practitioner at            MEMORANDUM*
Lewis/Bachman, individual/official; et al.,

                Defendants-Appellees,

and

CHARLES L. RYAN, Director, A.D.O.C. at
Central Office, individual/official; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Former Arizona state prisoner Michael More appeals pro se from the district

court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo cross-motions for summary judgment. Hamby

v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendants

because More failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent in responding to his chest pain and

defibrillator issues. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004)

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (supervisory liability under § 1983 requires “knowledge of and acquiescence

in unconstitutional conduct” by subordinates).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      19-16808